OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
                                                 /”
Eon. mti4 Cola, Pf3ge2


    duly returned and filed, and whIah aasos were
    pendu on the docket of said court, end WOTIC
    and duties praatlaally aonpleted by the clerk
    In refermoo to suah oases, prior to said pre-
    oeding presidential eleotlon at whioh pore than
    3,000 votea were aast, la suah olerk entitled
    to reaelve only EQht Evllars as a final dls-
    position r ee, or shall he be entitled to reoalve
    'fenDollars aa such final dlspoaitlon Sea, bear-
    in& in Mad however such aeses were not finally
    4l.spose4of by tho oourt uneIl atter the elea-
    t1or.l
         in question.-
         Artlale 1026, C. C. P. reads as Sollowrr:
           "In eaoh aounty where there have been aast
    at the preaeding presIdsntIa1election 3,000
    votes or over, the EistWot clerk or orininal
    dlstriot olerk shall reoelve the Sollming Sees:
    Eight dollars for each felony ease finally   dia-
    posed oS without trial or dIsmIssed, or tried
    by Jury whether the defendant be aoqulttsd or oon-
    viated; elgbt oenta for eaah one hundred no&la
    ln,eeoh transarlpt on appeal or change of venuel
    eigh$roentsfor enteriq Judpent ia‘habeaa oor-
    pus oases, and eight oents Sor eaoh one hundred
    word8 for preparlna: transorlpt In habeas oorpus
    COS88.   In no event shall the Sees in habeas
    aorpus oases exoead eight dollare In any one
    aase. In eaoh oounty where less than 3 000 suoh
    votea have been 80 cast auoh olerk oh&     receive
    ton dollars for each Seiony ease so disposed of,
    and ten oents for each one hundred words in suoh
    transcripts,and one dollar for enter- jud0mnt
    In eaob habeas oospus. The district clerk OS any
    oounty shall maelve fifty oents for reuording
    eaah aooount or the shorili."

         Art1010 1027, C. C. T. reads as Solltnv8r
         "In all caoes where a defendant is IndIated
    for a felony but umlor the ladlotnent he my be
    oonriatad of a xnlsdermanoror a felony, and the
Eon. Eavld Cole, Wge 3


    punlshnentwhlah may be aer;essedIs a Sine,
    jail eentenoe or both suah Sine and imprison-
    ment in jail, the State shall pay no Sees to
    any offlaer, exoept where the defendant is
    Indiotea ror the orreuse 0s murder, until
    the case has been finally disposed of In the
    trial oourt. Provided the provisions or this
    Artlalo shall not be eonstrued as nffeatlng
    In any way the provisions of Artlole 1019,
    Code of CrImlnal Proaodure, as mended by .
    Chepter a5, Gmeral Laws, F%gular Session,
    Forty-secondLegislature;~rottldedthis shall
                           trtal reee to county
    not apply to srrtralning
    Attorneys and/or CrImIaal Distriot Attorneys."
          pfequote from Texes Yurisprudenae,Vol. 34, page
508, a.3r0iiOw8:
         "Statutes presorlblng SeeS,Sor pub110
    oSSloors are strlotly oonstrued; and henoe
    a right to fees nap not rest In implication.
    mere this right is left to construotlon,the
    language 0s the law nust be construed in razor
    0s the govennaent~ mbere a statute Is oapa-
    ble of two constructions,one of which would
    give an orrIaer ompennation   for his oervlaoa
    In addition to his salary and the other not,
    the latter ootistruatlon should be adopted. It
    Is no ooacesn 0s on offloer that the Legisla-
    ture nay have been toward other ofSlcer8 mre
    llhasal than toward bin f.nthe ratter oS oom-
    pensatlon for servioeeI nor does this faot jus-
    ti.Sythe oourts In uphold@ Ns alaIm for ocm-
    peusatlon for servioes as against a fair and
    reasonable Interpretationof the statutes. In
    a?plyIng See statutes and asaertainiugthe in-
    tent.or the Legislature and the nea~n%ngof the sta-
    tute, the usual methods and rules of Intexpre-
    tatlon are applicable,* (Also see the oases of
    '3uCall.a
            08. City 0s Roakdale, 246 S.W. 654; sinr0rd
    VS. 3ohIuson, 244 S.W. 8073 v3bstlandCounty WI.
    Tfazel,288 .SW518; Padden vs; Hardy, 50 S.W. 9333.)
Eon, David Cole, Peig84


          Vnder the above quoted statutes,the dlatrfot
olerk Is 8ntItlad to no See 8soept where the defendant
Is indloted for the offonse oS murder, until the base
ha8 been finally dlapoaed oS In the trial court. It fa
Immat8rlal as to when the Indlotnentwas returned in the
oaae filed. The alerk is not 8Mtled to hia $88 Until
therm is a rai   diapcwitlon 0s the aaae In the trial
court.
          In view oS the Sorsgolng authorltlus,you are
r8apeOtSully advised that It is -the opinion or this
department that the dlstriot olerk In Stephens County
Is entitled to Sippt ZiGlam for eaah felony aaae on
whlah Indiatnsntawere 4uly returned and filed when such
cases am finally dlapoaed oS in the trial oourt, regard-
leas oS whether the lndlotmehhswere returned and filed
befare or after the last preaedlug presIdentleS election.

          Trusting that the Sorogoing enswera your ln-
wry,   we re8mn
                              Ycurs   very truly
                          AT'i'CRXE??G5?~XALCF~XAS